DETAILED ACTION
Response to Amendment
The previous 112(f) claim interpretation remains.
The previous 35 U.S.C. 101 rejections directed towards claims 1-11 have been withdrawn while the 101 rejections directed towards claims 12-16 have been maintained.
The claims remain rejected under 35 U.S.C. 102/103.

Notice to Applicant
In the amendment dated 02/28/2022, the following has occurred: claims 1-16 have remained unchanged; and no new claims have been added.
Claims 1-16 are pending.
Effective Filing Date: 12/21/2017

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim Interpretation:
The previous claim interpretation remains as Applicant disagreed while not arguing the merits of the claim interpretation.

35 U.S.C. 101 Rejections:
In response to Applicant’s 101 arguments directed towards claim 1-11, Examiner has reconsidered claims 1-11. Claims 1-11 overcome the previous 101 rejections given to these claims for the following reason: the data path where the check points occur is defined as “at least one processing module arranged in a data path extending from an upstream end at the input interface to a downstream end at the output interface”. Thus, the check points where the error checking occurs is within the computer-based data path which is commensurate with the disclosure of the described technical improvement within the specification. Claims 12-16 however remain rejected under 35 U.S.C. 101 as these claims do not define the data path where the check points occur. Accordingly, Examiner has withdrawn the 101 rejections directed towards claims 1-11.
Furthermore, Applicant argues that claim 12 is directed towards improving data management in the handling of medical analysis results. Applicant further states that any alleged judicial exception is incorporated into a practical application in a manner similar to Example 42. Examiner respectfully disagrees. Example 42 is directed towards the storing and sharing of standardized data (unstandardized data that has been converted into a standardized format). Example 42 overcame a potential 101 rejection because the additional elements integrated the abstract idea into a practical application where data can be shared in a computerized environment regardless of the data format. Claims 12-16 are not entirely indicative of a computerized environment (the data paths are not necessarily that of paths of communication for computing devices). Accordingly, claims 12-16 remain rejected under 35 U.S.C. 101.
Lastly, Applicant states that the office suggested that the claims are well-understood, routine, and conventional (WURC) however, Examiner has not directed any element within the claims towards being WURC. Examiner respectfully disagrees with this assessment of the claims.

35 U.S.C. 102/103 Rejections:
Applicant begins by arguing that the Rentas reference does not anticipate a system which handles errors throughout the system, e.g., from a source to a point of delivery. Instead, Applicant states the Rentas is directed towards detecting errors at the data input. However, Applicant must be aware that the claimed system and method are directed towards “one or more check points arranged in the data path”. A data path may be considered as traveling from point A (start point) to point B (end point), where one or more check points arranged in the data path may be directed towards having one check point at point A (start point). Thus, a check point at data input that detects errors upon input would meet the requirements of “one or more check points arranged in the data path”.
Furthermore, Applicant recites the limitation “one or more check points arranged in the data path, wherein each check point is configured to identify the measurement result by the unique identifier and to add a corresponding results status entry in relation to the unique identifier and to a check point record, when the result is passed through said check point” and states that one of ordinary skill in the art would not have considered the record of non-compliance and the return of a message for display to the operator to inform the operator of the non-compliance for the patient test to be considered as adding a corresponding result status entry at a check point arranged in the data path in order to determine the error location of the error on the data path and develop an error correction based on the error location. Examiner however respectfully disagrees. Examiner believes that the misunderstanding is occurring from the interpretation of both a “check point” and a “data path”. As stated in the preceding paragraph, the claims only require a single check point within the data path where that check point may be located at the data input point (point A of a data path that goes from point A to point B, where point B is the end point). The determined error location for Rentas would be at point A. Applicant appears to be wanting to claim multiple check points along a data path that is not merely from point A to point B. Examiner suggests amending the claims to reflect this.
Applicant further argues with respect to claim 11. Applicant’s arguments are persuasive with respect to claim 11. An additional reference has been brought in to teach this in the 35 U.S.C. 103 rejection section below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “an error handler” in claims 1, 7, and 10, “at least one medical analysis device” in claim 1, and “one or more checkpoints” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 12-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 12-16 are drawn to a method, which is within the four statutory categories. Claims 12-16 are further directed to an abstract idea on the grounds set out in detail below. As discussed below, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea (Step 1: YES).

Step 2A:
Prong One:
Claim 12 recites, in part, performing the steps of 1) obtaining a measurement result based on a measurement performed on the sample in respect of the analyte, 2) assigning a unique identifier to the measurement result, 3) determining a data processing path for processing and transporting the measurement result, 4) passing the measurement result through at least one check point arranged in the data path and adding a result status entry in relation to the unique identifier to a check point record, 5) processing the measurement result to produce sample analysis data based on the measurement result, 6) outputting the sample analysis data towards a point of delivery, 7) inspecting the check point record, 8) detecting the occurrence of an error and determining an error location of the error on the data path based on that inspection, and 9) developing an error correction based on the error location. These steps correspond to Certain Methods of Organizing Human Activity, more particularly, managing personal behavior or relationships or interactions between people including following rules or instructions. For example, humans can obtain data and diagnose where errors occurred when auditing the path the data was shared.
Depending claims 13-16 include all of the limitations of claim 12, and therefore likewise incorporate the above-described abstract idea. The limitations of depending claims 13-16 further specify elements from the claims from which they depend on without adding any additional steps. These additional limitations only further serve to limit the abstract idea. Thus, depending claims 13-16 are nonetheless directed towards fundamentally the same abstract idea as independent claim 12 (Step 2A (Prone One): YES).

Prong Two:
This judicial exception is not integrated into a practical application. In particular, claims 12-16 do not recite any additional elements that integrate the abstract idea into a practical application as the limitations of these claims have been directed towards the abstract idea of the claims.
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea (Step 2A (Prong Two): NO).

Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims contain no additional elements that integrate that offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of any computer itself, or provide meaningful limitations beyond generally linking an abstract idea (quality control) to a particular technological environment. It should be noted that the claims do not include additional elements that amount to significantly more than the judicial exception because the Specification recites mere generic computer components, as discussed above that are being used to apply certain method steps of organizing human activity. The claims are not patent eligible (Step 2B: NO).

Claims 12-16 are therefore rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-7, 9-10, 12-13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2015/0051922 to Rentas et al.
As per claim 1, Rentas et al. teaches a patient sample analysis system comprising:
--at least one medical analysis device adapted to receive a sample, perform a measurement on the sample, and produce a measurement result based on the measurement, (see: FIG. 1 and paragraphs [0080] where point of care devices 11a to 11d (medical analysis devices) are provided to obtain patient test data (receive a sample). The POC devices 11a to 11f generate output patient test data (measurement result) as a result of a test being performed by an operator on a patient) wherein the measurement result has a unique identifier; (see: S53 of FIG. 7a where the test (measurement result) is stored with a unique id (order id and patient id))
--a medical device management apparatus comprising an input interface adapted to collect the measurement result from the at least one medical analysis device, (see: FIG. 1 and paragraphs [0090] where the patient test data processing is hosted in a service provider’s computer 60 (medical device management apparatus)) an output interface adapted to output sample analysis data based on the measurement result towards a point of delivery, (see: paragraph [0091] where a web server 61 is provided with access to web server data 66 (sample analysis data) to provide a web interface to the POC computers 20 and 30 (output interface)) and at least one processing module arranged in a data path extending from an upstream end at the input interface to a downstream end at the output interface; (see: FIG. 1 and paragraph [0091] where the service providers computer (processing module) is upstream of the POC computers 20 and 30 (output interfaces), thus the POC computers are downstream of the upstream processing module)
--wherein the patient sample analysis system further comprises:
--one or more check points arranged in the data path, wherein each check point is configured to identify the measurement result by the unique identifier (see: FIG. 10 and paragraph [0173] where the diagram is a flow diagram illustrating patient test data processing with regulatory compliance checks regulating the storing of patient test data) and to add a corresponding result status entry in relation to the unique identifier to a check point record, when the result is passed through said check point; (see: FIGS. 1 and 10 and paragraph [0178] where if the patient test data is determined not to be compliant (step S81), a record of the non-compliance is stored in the compliance database 65 (step S82) and a message is returned to the POC computer for display to the operator to inform them of the compliance failure for the patient test (step S83)) and
--an error handler operable to inspect the check point record, detect the occurrence of an error based on that inspection, determine an error location of the error on the data path, and develop an error correction based on the error location (see: FIGS. 1 and 10 and paragraph [0178] where if the patient test data is determined not to be compliant (step S81), a record of the non-compliance (error) is stored in the compliance database 65 (step S82) and a message (error correction) is returned to the POC computer for display to the operator to inform them of the compliance failure for the patient test (step S83)).

As per claim 2, Rentas et al. further teaches wherein each check point comprises an identification process adapted to uniquely identify a measurement result passed through the check point based on its unique identifier, and a record-keeping process adapted to generate a result status entry in relation to the unique identifier (see: FIGS. 1 and 10 and paragraph [0178] where if the patient test data is determined not to be compliant (step S81), a record of the non-compliance (error) is stored in the compliance database 65 (step S82) and a message (error correction) is returned to the POC computer for display to the operator to inform them of the compliance failure for the patient test (step S83). ID is passed/checked along the way as shown in FIG. 10).

As per claim 4, Rentas et al. further teaches wherein at least a first one of the one or more check points is arranged upstream of the at least one processing module (see: compliance check S73 (upstream) and compliance check S80 (downstream) of FIG. 10).

As per claim 5, Rentas et al. further teaches wherein at least a first one of the one or more check points is arranged downstream of the at least one processing module (see: compliance check S73 (upstream) and compliance check S80 (downstream) of FIG. 10).

As per claim 6, Rentas et al. further teaches wherein at least one processing module is further configured to keep an error log (see: compliance database 65 of FIG. 1 and paragraph [0176] where a record of non-compliance is stored).

As per claim 7, Rentas et al. teaches the system of claim 1, see discussion of claim 1. Rentas et al. further teaches wherein the error handler comprises an inspection process, an error detection process, an error localization process, and an error correction process (see: FIGS. 1 and 10 and paragraph [0178] where errors in compliance are determined. The functionalities of the software here (error handler) may be comprised of an inspection process (inspects data), an error detection process (detects error in data), an error localization process (error occurs with a specific test ID), and an error correction process (creates failure message)).

As per claim 9, Rentas et al. further teaches wherein the at least one processing module includes processes implementing one or more of: device communication, data format conversion and aggregation, quality control and calibration management, surveillance of compliance with regulatory requirements, and result storage and retrieval, statistical analysis, analysis of the measurement result, classification of the measurement result according to known values for one or more pathological states of a patient, data presentation, data transfer and presentation, and data exchange with electronic health record systems (see: application server 62, EHR provider’s computers 40 and 50 and web server 61 of FIG. 1 where these devices communicate).

As per claim 10, Rentas et al. further teaches wherein operation of the error handler is initiated upon request and/or wherein operation of the error handler is performed on a regular basis (see: paragraph [0173] and FIG. 10 where the diagram of FIG. 10 is a flow diagram illustrating patient test data processing with regulatory compliance checks regulating the storing of patient test data. The error handler here is performed on a regular basis considering that it is part of the regular flow of the flow diagram).

As per claim 12, Rentas et al. teaches a method of analyzing a sample in a patient sample-analysis system with respect to at least one analyte, the method comprising:
--obtaining a measurement result based on a measurement performed on the sample in respect of the analyte; (see: FIG. 1 and paragraphs [0080] where point of care devices 11a to 11d (medical analysis devices) are provided to obtain patient test data (receive a sample). The POC devices 11a to 11f generate output patient test data (measurement result) as a result of a test being performed by an operator on a patient)
--assigning a unique identifier to the measurement result; (see: S53 of FIG. 7a where the test (measurement result) is stored with a unique id (order id and patient id))
--determining a data processing path for processing and transporting the measurement result; (see: FIG. 10 where there is a determined, data processing path)
--passing the measurement result through at least one check point arranged in the data path (see: FIG. 10 and paragraph [0173] where the diagram is a flow diagram illustrating patient test data processing with regulatory compliance checks regulating the storing of patient test data) and adding a result status entry in relation to the unique identifier to a check point record; (see: FIGS. 1 and 10 and paragraph [0178] where if the patient test data is determined not to be compliant (step S81), a record of the non-compliance is stored in the compliance database 65 (step S82) and a message is returned to the POC computer for display to the operator to inform them of the compliance failure for the patient test (step S83))
--processing the measurement result to produce sample analysis data based on the measurement result; (see: paragraph [0069] where parsed patient data (measurement results) is processed to store the patient test data (sample analysis data) as an instance of the identified test type) and
--outputting the sample analysis data towards a point of delivery; (see: paragraph [0091] where a web server 61 is provided with access to web server data 66 which contains lists of select cached patient test data (sample analysis data) to provide a web interface to the POC computers 20 and 30 (output interface))
--inspecting the check point record; (see: FIGS. 1 and 10 and paragraph [0178] where if the patient test data is determined not to be compliant (step S81), a record of the non-compliance is stored in the compliance database 65 (step S82) and a message is returned to the POC computer for display to the operator to inform them of the compliance failure for the patient test (step S83). Inspection is occurring when compliance is being determined)
--detecting the occurrence of an error (see: paragraph [0176] where a record of non-compliance is a detected occurrence of an error) and determining an error location of the error on the data path based on that inspection (see: S73 and S80 of FIG. 10 where compliance checks are occurring on different points of the path. When an error in compliance occurs it occurs at that particular location on the path); and
--developing an error correction based on the error location (see: paragraph [0176] where an error correction/message is developed and returned to the POC computer based on the location of the error (S73/S80 on FIG. 10)).

As per claim 13, Rentas et al. teaches the method of claim 12, see discussion of claim 12. Rentas et al. further teaches wherein processing is performed in at least one distinct processing module arranged along the data path (see: FIG. 5 where there is at least one computing module).

As per claim 15, Rentas et al. teaches the method of claim 12, see discussion of claim 12. Rentas et al. further teaches wherein processing the measurement result includes keeping an error log with error information for errors occurring during processing (see: compliance database 65 of FIG. 1 and paragraph [0176] where a record of non-compliance is stored).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0051922 to Rentas et al. in view of U.S. Patent No. 8,608,654 to Carlberg et al.
As per claim 3, Rentas et al. teaches the system of claim 1, see discussion of claim 1. Rentas et al. may not further, specifically further teaches wherein the result status entry includes a time stamp in relation to the unique identifier for the measurement result for passage through the check point.
Rentas et al. may not further, specifically teach wherein the result status entry includes a time stamp in relation to the unique identifier for the measurement result for passage through the check point.

Carlberg et al. teaches:
--wherein the result status entry includes a time stamp in relation to the unique identifier for the measurement result for passage through the check point (see: column 3, lines 29-35 where there are time stamps associated with one or more of the identification data items. Also see: FIGS. 5 and 6).
	One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the result status entry includes a time stamp in relation to the unique identifier for the measurement result for passage through the check point as taught by Carlberg et al. in the system as taught by Rentas et al. with the motivation(s) of ensuring quality of the acquired data (see: column 2, lines 18-21 of Carlberg et al.).

As per claim 14, Rentas et al. teaches the method of claim 12, see discussion of claim 12. Rentas et al. may not further teach wherein detecting an error includes:
--inspecting for the presence of result status entries for the uniquely identified measurement result in respect of first and second check points; and
--stating the occurrence of an error in a location on the data path between the first and second check points, if a mismatch between the result status entries in respect of the first and second check points is found.

Carlberg et al. teaches wherein detecting an error includes:
--inspecting for the presence of result status entries for the uniquely identified measurement result in respect of first and second check points; (see: column 4, lines 35-65 where there are first and second time stamps (check points) where identification data items are identified and an interval is determined) and
--stating the occurrence of an error in a location on the data path between the first and second check points, if a mismatch between the result status entries in respect of the first and second check points is found (see: column 13, lines 7-13 and 31-35 where the host system may warn the operator about the mismatch allowing the operator to manually adjust the time on the electronic device. The occurrence of a mismatch is stated here).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein detecting an error includes inspecting for the presence of result status entries for the uniquely identified measurement result in respect of first and second check points and stating the occurrence of an error in a location on the data path between the first and second check points, if a mismatch between the result status entries in respect of the first and second check points is found as taught by Carlberg et al. in the method as taught by Rentas et al. with the motivation(s) of ensuring quality of the acquired data (see: column 2, lines 18-21 of Carlberg et al.).

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0051922 to Rentas et al. in view of U.S. 2010/0217623 to Schoenberg et al.
As per claim 8, Rentas et al. teaches the system of claim 7, see discussion of claim 7. Rentas et al. may not further, specifically teach:
--wherein the inspection process is adapted to perform an inspection for result status information in respect of the one or more check points in the data path;
--wherein the error detection process is adapted to detect the occurrence of an error based on the result status information from the inspection process;
--wherein the error localization process is adapted, upon detection of an error, to localize the error to a check point in the data path and/or to a data path section adjacent to a check point in the data path (upstream or downstream thereof); and/or
--wherein the error correction process is adapted to associate error correction measures with the check point or data path section to which the error has been localized by the error localization process.

Schoenberg et al. teaches:
--wherein the inspection process is adapted to perform an inspection for result status information in respect of the one or more check points in the data path;
--wherein the error detection process is adapted to detect the occurrence of an error based on the result status information from the inspection process; (see: paragraph [0044] where errors in a machine process log may be easily detected by humans upon inspection. This information may be imparted into fuzzy logic)
--wherein the error localization process is adapted, upon detection of an error, to localize the error to a check point in the data path and/or to a data path section adjacent to a check point in the data path (upstream or downstream thereof); and/or
--wherein the error correction process is adapted to associate error correction measures with the check point or data path section to which the error has been localized by the error localization process.
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the inspection process is adapted to perform an inspection for result status information in respect of the one or more check points in the data path, wherein the error detection process is adapted to detect the occurrence of an error based on the result status information from the inspection process, wherein the error localization process is adapted, upon detection of an error, to localize the error to a check point in the data path and/or to a data path section adjacent to a check point in the data path (upstream or downstream thereof), and/or wherein the error correction process is adapted to associate error correction measures with the check point or data path section to which the error has been localized by the error localization process as taught by Schoenberg et al. in the method as taught by Rentas et al. with the motivation(s) of helping with maintaining a volume of patient data (see: paragraph [0003] of Schoenberg et al.).

As per claim 16, Rentas et al. teaches the method of claim 12, see discussion of claim 12. Rentas et al. may not further, specifically teach wherein developing an error correction includes:
--in respect of the determined error location, inspecting an error log for messages identifying errors; and/or
--identifying an error message associated with the measurement result; and/or
--selecting an error handling action from a list of corrective actions according to the error location and/or the error information.

Schoenberg et al. teaches:
--wherein developing an error correction includes:
--in respect of the determined error location, inspecting an error log for messages identifying errors; and/or
--identifying an error message associated with the measurement result; (see: paragraph [0044] where errors in a machine process log may be easily detected by humans upon inspection. This information may be imparted into fuzzy logic) and/or
--selecting an error handling action from a list of corrective actions according to the error location and/or the error information.
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein developing an error correction includes in respect of the determined error location, inspect an error log for messages identifying errors, and/or identify an error message associated with the measurement result, and/or select an error handling action from a list of corrective actions according to the error location and/or the error information as taught by Schoenberg et al. in the method as taught by Rentas et al. with the motivation(s) of helping with maintaining a volume of patient data (see: paragraph [0003] of Schoenberg et al.).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0051922 to Rentas et al. in view of U.S. 2016/0309983 to Suzuki et al.
As per claim 11, Rentas et al. teaches the method of claim 1, see discussion of claim 1. Rentas et al. may not further, specifically teach wherein the data path includes additional data path sections arranged in an upstream direction beyond the input interface of the medical device management apparatus and/or in a downstream direction beyond the output interface of the medical device management apparatus, and wherein the additional data path sections include at least one or more additional check points.

Suzuki et al. teaches:
--wherein the data path includes additional data path sections arranged in an upstream direction beyond the input interface of the medical device management apparatus and/or in a downstream direction beyond the output interface of the medical device management apparatus, (see: paragraphs [0062] and [0072] where there are additional data path sections (the electronic endoscope 11 and the light source unit 12) located up stream of the processing unit 132 (medical device management apparatus)) and wherein the additional data path sections include at least one or more additional check points (see: paragraph [0062] where an error occurrence location corresponds to an error occurrence notice. Also see: paragraph [0072] where there are first, second, and third error occurrences that correspond to different points along the data path here. The additional check points here correspond to the first and second occurrences where the check points are set up at the electronic endoscope and the light source unit).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute wherein the data path includes additional data path sections arranged in an upstream direction beyond the input interface of the medical device management apparatus and/or in a downstream direction beyond the output interface of the medical device management apparatus, and wherein the additional data path sections include at least one or more additional check points as taught by Suzuki et al. for data path and the check points as disclosed by Rentas et al. since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, Rentas et al. teaches of a shortened data path between two points, thus one could substitute wherein the data path includes multiple check points to obtain predictable results of using and analyzing a data path. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Additional Relevant Reference
Examiner would also like to cite U.S. 2015/0089280 to Sade et al. as an additional, relevant reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven G. Sanghera whose telephone number is (571)272-6873. The examiner can normally be reached M-F 7:30-5:00 (alternating Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S./Examiner, Art Unit 3626   

/DEVIN C HEIN/Examiner, Art Unit 3686